Citation Nr: 9907094	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for cellulitis of the 
right eyebrow.

2.  Entitlement to service connection for genu recurvatum of 
the knees.

3.  Entitlement to the assignment of a higher evaluation for 
otitis media of the left ear, currently assigned a 
noncompensable evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran had active service from April 1991 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing that 
the veteran currently suffers from cellulitis of the right 
eyebrow.

2.  The veteran's genu recurvatum of the knees clearly and 
unmistakably preexisted his period of active service, and the 
underlying disorder is not shown to have chronically worsened 
or increased in severity as a result of service, nor is there 
evidence of superimposed disease or injury related to the 
veteran's active military service.

3.  The veteran's otitis media of the left ear is manifested 
by periods of suppuration.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for cellulitis of the right eyebrow is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Genu recurvatum of the knees was not incurred in or 
aggravated by the veteran's period of active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1137, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1998).

3.  The criteria for the assignment of a 10 percent 
evaluation for otitis media of the left ear have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1-4.14, 4.87a, Diagnostic Code 6200 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cellulitis of the Right Eyebrow

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b). 

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection is well grounded.  See 38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The Court 
held that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

In the present case, the veteran maintains that he was 
treated for cellulitis over the right eyebrow while in 
service, and thus, service connection for cellulitis of the 
right eyebrow is warranted.  However, as no competent 
evidence has been submitted showing that he currently suffers 
from cellulitis of the right eyebrow or residuals thereof, 
his claim for service connection must be denied as not well 
grounded.  

Service medical records reveal that the veteran was treated 
for a swollen right eye in April 1992.  The veteran denied 
any history of trauma or injury.  Examination showed swelling 
in the area of the right eyebrow with a small central lesion.  
There were no visual symptoms.  It was noted that this could 
have resulted from a recent sting.  The assessment was 
cellulitis, mild, right eyebrow.  This condition appears to 
have resolved, however, as the remainder of the service 
medical records, including the separation examination report 
of July 1995, are negative for any further complaint, 
treatment or finding pertaining to any residuals of this 
condition.

More importantly, no competent medical evidence has been 
submitted which establishes that the veteran currently 
suffers from cellulitis of the right eyebrow.  During a VA 
dermatological examination in October 1996, the veteran 
related the incident in which he was treated for cellulitis 
above the right eyebrow while in service.  He then added that 
he had had no problems or recurrence at that site since then.  
On examination, the right eyebrow appeared normal with the 
exception of a slightly depressed scar located immediately 
inferior to the right lateral eyebrow, which measured eight 
millimeters in length and one millimeter in width.  However, 
the veteran disclosed that the scar was unrelated to service 
and resulted from a fall at the age of five.  The Board also 
notes that the veteran is not claiming service connection for 
this scar.  The impression was "small, slightly depressed 
scar right lateral upper eyelid immediately below the right 
lateral eyebrow sustained at age 5 (unrelated to military 
service)."  Hence, this examination report contains no 
evidence that the veteran currently suffers from cellulitis 
of the right eyebrow.

In fact, the only evidence that the veteran currently suffers 
from cellulitis of the right eyebrow is the veteran's own lay 
statements.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to a diagnosis of cellulitis of the right eyebrow, his lay 
statements cannot serve as a sufficient predicate upon which 
to find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Moreover, 
there is no evidence that the veteran's claimed disorder was 
chronic in service, and, to the extent that the veteran's 
assertions in this case constitute evidence of continuity of 
symptomatology since service, the Board notes that competent 
evidence has not been submitted that relates a present 
condition to that symptomatology.  See Savage v. Gober, 
supra.

In conclusion, no competent evidence has been submitted which 
shows that the veteran currently suffers from cellulitis of 
the right eyebrow or residuals thereof.  Therefore, as the 
veteran has failed to prove this essential element, the Board 
must conclude that the claim of entitlement to service 
connection for cellulitis of the right eyebrow is not well 
grounded and must be denied.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

In denying the veteran's claim as not well grounded, the 
Board has considered the argument advanced by the veteran's 
representative that the VA has failed to properly assist the 
veteran in the development of his claim by not requesting 
additional development.  However, since the claim is not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.  Id.

II.  Genu Recurvatum of the Knees

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for genu recurvatum of the knees 
is plausible and capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id. 

As noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes. 38 C.F.R. § 3.303(c) (1997).  A 
defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  Id.  Service connection may be granted for diseases 
of congenital, developmental, or familial origin, but not for 
defects, unless such defect was subject to superimposed 
disease or injury during military service.  Id.

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  See 38 C.F.R. § 3.306(b).  A veteran who 
served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 
C.F.R. § 3.304(b).  The burden of proof is on the government 
to rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service, and, if 
the government meets this requirement, it must then show that 
the condition was not aggravated in service.  See Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991).

The veteran's entrance examination report dated in February 
1991 makes no reference to the veteran's knees; thus, the 
presumption of soundness applies in this case.  The Board 
finds, however, that this presumption has been rebutted, as 
medical evidence clearly demonstrates that the veteran's genu 
recurvatum of the knees existed prior to service.  See Crowe, 
supra.  In a VA examination report of October 1996, the 
pertinent diagnosis was "genu recurvatum with recurrent knee 
pain on exercise, congenital problem."  (Emphasis added).  
The Board finds that this opinion constitutes clear and 
unmistakable evidence that the veteran's congenital genu 
recurvatum of the knees existed prior to service, thereby 
rebutting the presumption of soundness afforded to the 
veteran by law.

The Board must therefore determine whether the veteran's 
preexisting genu recurvatum of the knees, if considered a 
congenital disease, was aggravated during service, or if 
considered a congenital defect rather than disease, whether 
such defect was subject to superimposed disease or injury 
during military service.  As noted above, a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to natural progress.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  Temporary 
or intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition has worsened.  Hunt, 1 Vet. 
App. at 296-97.

Service medical records show that the veteran was seen for 
bilateral knee pain on two occasions.  In May 1991, the 
veteran reported that his knees hurt with bending, marching, 
using stairs and physical training.  Examination of the knees 
revealed no edema, warmth or ligamentous instability.  The 
assessment was bilateral bursitis of the knees.  The veteran 
was treated with Ace wraps, moist heat, and cold compresses, 
and was placed on limited duty for three days.  During a 
follow-up examination on the following month, the veteran 
stated that he was feeling better.  On examination, the 
veteran's knees showed no swelling, edema, effusion or laxity 
of the ligaments.  Both knees demonstrated full range of 
motion, and strength was 5/5.  McMurray's and Drawer's were 
negative.  The assessment was knee pain, bilateral, no nerve 
syndrome.  

Nevertheless, the remainder of the service medical records 
are negative for any further complaint, treatment or finding 
pertaining to either knee.  While the separation examination 
report of July 1995 noted that the veteran suffered from 
occasional leg cramps, no finding pertaining to the knees was 
reported.  The Board also considered hospitalization reports 
from Fairview Princeton Milaca Hospital dated from October to 
November of 1992, which show that the veteran sustained 
multiple injuries in a motorcycle accident while in service.  
However, these reports only include a diagram of the 
veteran's injuries which appears to include a notation of 
surface abrasions on both knees.  Thus, while service medical 
records may reflect that the veteran experienced a temporary 
or intermittent flare-up of his preexisting genu recurvatum 
of the knees, these records do not demonstrate that the 
underlying condition worsened during service or that the 
veteran sustained a superimposed disease or injury which is 
related to the veteran's current condition.  See Hunt, supra.

The first post-service treatment for the veteran's 
preexisting genu recurvatum of the knees was in June 1996.  
At that time, the veteran was seen by Greg G. Schoen, M.D., 
for complaints of bilateral knee pain.  The veteran stated 
that he suffered from bilateral knee pain for the past five 
years which began in the Navy.  The veteran was unable to 
recall any specific injury, but attributed the pain to 
running and hiking with heavy boots while in service.  He 
stated that his knees demonstrated intermittent pain with 
prolonged standing, occasional intermittent sharp pain, and 
an occasional clicking or popping sensation.  He also 
reported a grating sensation in his leg.  He commented that 
once the pain was present, it seemed to be constant and 
continuous.

Examination of the knees showed no obvious asymmetry, 
synovitis or effusion.  There was bilateral medial joint line 
tenderness, but no other tenderness was present to palpation 
throughout the entire knee on either side.  Both knees showed 
some very minimal Grade I laxity of the anterior cruciate 
ligaments, while the collateral ligaments appeared to be 
intact.  No patellofemoral syndrome pain was elicited from 
either knee.  McMurray's testing was negative.  X-rays did 
not disclose any evidence of joint space narrowing, sclerosis 
or erosion of the bony surface.  Based on these findings, the 
assessment was chronic knee pain.  Dr. Schoen also commented 
that there did not appear to be evidence of significant 
trauma or injury in the past.  He noted that the pain began 
five years ago during service, and was likely related to 
increased activity of the joints accompanied with Grade I 
laxity of the anterior cruciate ligaments.  Dr. Schoen also 
indicated that there did not appear to be any specific 
injury, stating that the cause was just genetic 
predisposition.  

In connection with this appeal, the veteran was afforded a VA 
examination in October 1996.  The examiner noted the 
veteran's history of bilateral knee pain while in boot camp 
where his knees were wrapped.  The veteran related another 
incident in service in which his bilateral knee pain 
decreased his activity.  Since then, the veteran reported 
that his knees were manifested by soreness and a grinding 
sensation with running.  He reported no limitation with 
exercise, but indicated that he no longer jogged.  He also 
denied having lost any work as a result of this disability.  
On examination, each knee was symmetrical.  There was mild 
hypermobility, but there was no tenderness on percussion or 
on the undersurface to palpation.  The medial and collateral 
ligaments were intact bilaterally.  Drawer sign was negative.  
The veteran did have a slight genu recurvatum so that his 
weight was not directly centered over his knees.  The veteran 
had a normal gait and was able to walk on his heels and toes 
and squat to the floor.  X-rays of the knees showed no 
findings to explain the veteran's symptoms.  The assessment 
was genu recurvatum with recurrent knee pain on exercise, 
congenital problem. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for genu recurvatum of 
the knees.  As discussed, service medical records show that 
the veteran was treated on only two occasions for bilateral 
knee pain in May of 1991.  The Board also finds that none of 
the service medical records demonstrates that any underlying 
congenital disease of the knees worsened during service or 
that there was any superimposed disease or injury on a 
congenital defect of the knees.  Notably, none of the post-
service medical evidence indicates that the veteran has 
bursitis or any disorder related to the episode of bursitis 
of the knees for which the veteran received treatment in 
service.  In this regard, the service medical record dated in 
May 1991 notes the veteran's subjective complaints of 
bilateral knee pain, but did not report any significant 
objective findings despite the diagnosis of bursitis.  The 
Board, moreover, places particular importance on the fact 
that the veteran's remaining service medical records 
including his separation examination report did not make any 
reference to either knee.  

The Board also finds that the post-service medical records do 
not demonstrate that the veteran's genu recurvatum of the 
knees was aggravated by service or, as noted above, if 
considered a congenital defect, that the veteran sustained 
any superimposed disease or injury in service.  Indeed, the 
Board has considered Dr. Schoen's opinion that the veteran's 
bilateral knee pain was related to increased activity while 
in service.  However, this opinion appears to be based on the 
veteran's self-reported history, as there is no indication 
that Dr. Schoen had the benefit to review the veteran's 
claims file prior to rendering an opinion.  In Swann v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, Dr. Schoen's opinion 
as to the aggravation of the veteran's bilateral knee 
disability can be considered no more than mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  

In contrast, the VA examiner who examined the veteran in 
October 1996 did review the veteran's claims file.  In that 
report, the examiner did not provide any opinion indicating 
that the veteran's preexisting genu recurvatum of the knees 
was aggravated by the veteran's period of active military 
service or in any other way related to the veteran's active 
military service.  The Board further notes that the only 
significant objective finding in this report pertaining to 
the veteran's knees includes mild patellar hypermobility and 
a slight genu recurvatum.  Accordingly, the Board finds that 
the preponderance of the clinical evidence is against the 
veteran's claim of entitlement to service connection for genu 
recurvatum of the knees.  

The Board has also considered lay statements by the veteran 
that his bilateral knee disorder should be service connected 
as the disorder is related to his active military service.  
However, the veteran, as a lay person, is not competent to 
offer an opinion as to the aggravation of any preexisting 
bilateral knee disability during his period of active 
military service.  See Heuer, 7 Vet. App. at 384 (citing 
Grottveit, 5 Vet. App. at 93).  Although the veteran can 
report his symptoms, his statements as to the cause of any 
currently claimed condition must be supported by competent 
medical evidence.  See Espiritu, 2 Vet. App. at 494-5.  
Hence, the veteran's lay statements are of little probative 
value and cannot serve as a basis for granting service 
connection for genu recurvatum of the knees.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Rating for Otitis Media of the Left Ear

The Board finds that the veteran's claim for a compensable 
evaluation for otitis media of the left ear is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992). 

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service private treatment reports, and a VA examination 
report of October 1996.  The veteran has declined the 
opportunity to have a personal hearing.  Under these 
circumstances, no further assistance to the veteran with the 
development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

The veteran's otitis media of the left ear has been evaluated 
as noncompensably disabling (zero percent) under Diagnostic 
Code 6200.  This code provides a 10 percent evaluation for 
chronic, suppurative otitis media, which is the maximum 
allowed under this diagnostic code.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6200.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (1998).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 10 percent 
evaluation for the veteran's service-connected otitis media 
of the left ear.  The VA examination report of October 1996 
shows no evidence of suppuration of the left ear.  
Nevertheless, Dr. Schoen's examination report of June 1996 
reveals that the veteran's ears were manifested by a purulent 
fluid and serous otitis, with more prominent appearing 
subacute otitis and purulent fluid on the left.  The 
assessment was serous otitis with subacute appearance on the 
left.  Based on Dr. Schoen's report, the Board finds that the 
veteran's otitis media of the left ear is most consistent 
with a 10 percent evaluation under Diagnostic Code 6200 as 
times pertinent to this appeal. 

In reaching this decision, the Board finds that no other 
diagnostic code affords the veteran an evaluation in excess 
of the currently assigned 10 percent evaluation.  The only 
other diagnostic codes which relate to the ears that provide 
for a higher rating are Diagnostic Codes 6204, 6205 and 6207.  
These code provisions, however, require a diagnosis of 
Labyrinthitis (Diagnostic Code 6204), Meniere's syndrome 
(Diagnostic Code 6205) or loss of auricle (Diagnostic Code 
6207), none of which have been shown or alleged by the 
veteran.  See 38 C.F.R. § 4.87a, Diagnostic Codes 6294, 6205, 
6297 (1998). The Board notes further, that at no time during 
the appellate period was the veteran's service-connected 
disorder more disabling than 10 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  There 
has been no assertion or showing that the veteran's otitis 
media of the left ear has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that referral for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

In the absence of evidence of a well-grounded claim, service 
connection for cellulitis of the right eyebrow is denied.

Service connection for genu recurvatum of the knees is 
denied.

A 10 percent evaluation for otitis media of the left ear is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

